Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 03 2022. have been fully considered but they are not persuasive.
Regarding the anticipation rejections of claims 1-3, 6, 8, 9, 11 and 25-29 based on Shi (US 2021/0014866), as noted on page 4 of the Office Action.  The applicant argues on Pages 8 and 9 that “Shi fails to disclose ‘wherein the indication information comprises resource indication information of a frequency domain resource in the uplink multiplexed time-frequency resource, determining resource information of the frequency domain resource based on the resource indication information’ as recited in claim 1” because “the frequency domain corresponding to the reference uplink resource is referred to as the active UL BWP. That is, the active UL BWP is the frequency domain resource per se rather than resource indication information.”  The examiner disagrees.  While, strictly speaking, the active UL BWP is the frequency domain resource, the indication information indicates that frequency domain resource, at least indirectly by indicating a reference uplink resource region, and therefore Shi discloses the indication information comprises resource indication information of a frequency domain resource in the uplink multiplexed time-frequency resource.
The examiner notes that according to the Manual of Patent Examining Procedure 2121.02 a prior art reference must be considered as a whole.  The examiner further 
The Abstract of Shi states “Methods, apparatus and systems for preempting uplink transmission resource…The method comprises: receiving indication information, wherein the indication information indicates that a first resource region is at least partially preempted”
Para 66 of Shi states “a method 500 performed by a UE…preempting uplink transmission resource…the UE detects indication information…the detected indication information indicating that a first resource region is at least partially preempted…the UE cancels or stops or punctures an uplink transmission based on the indication information”  For this a reasonable person can understand that the indication information is preemption indication information and that it indicates an uplink resource region.
Para 67 of Shi states “Different embodiments of the present disclosure will now be described in detail hereinafter”
Para 67 of Shi states “a BS sends preemption indication information to notify the preempted resources in a certain region”
Para 68 of Shi states “The preemption indication information may indicate a configured reference uplink resource region…The frequency domain corresponding to the reference uplink resource region is referred to as the active UL bandwidth part (BWP) of the terminal,” emphasis added by the examiner.  The examiner notes that a reasonable person would conclude that the reference uplink resource region  corresponds to the uplink resource region of Para 66.

(A)	The indication information indicates a reference uplink resource region, Para 66
(B)	The reference uplink reason comprise a frequency domain resource, Para 68
(C)	Therefore, the indication information indicates a frequency domain resource
Therefore, the examiner concludes that Shi discloses the limitation “wherein the indication information comprises resource indication information of a frequency domain resource in the uplink multiplexed time-frequency resource, determining resource information of the frequency domain resource based on the resource indication information” and that claim 1 is not yet in condition for allowance

The examiner further notes that amending the claim to recite a specific means that indication information uses to indicate the frequency domain resource may overcome the art of Shi  and place claim 1 in condition for allowance

Regarding the Dependent Claims 2-3, 5-9, 11-12 and 25-29, for the reasons given above and for further reasons given below, dependent Claims 2-3, 5-9, 11-12 and 25-29
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, 11 and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et. al. (US 2021/0014866 A1).
Regarding Claim 1, Shi discloses a method (Fig. 5 Para 66) for determining an uplink multiplexed time-frequency resource (Para 31 32 68 129 “In another preempted for use by another UE.  In this case, the first UE may puncture its allocated uplink resource by transmitting in all of the allocated uplink resource except the part that has preempted by the second UE.  The second UE transmits in the part that has been preempted.  Thus allocated uplink resource is multiplexed between the first and second UEs), comprising: 
acquiring indication information of the uplink multiplexed time-frequency resource (Fig. 5 502 Para 66 “At operation 502, the UE detects indication information…indicating that a first resource region is at least partially preempted” where “detects” corresponds to acquires and “first resource region” corresponds to uplink multiplexed time-frequency resource) from a base station (Fig. 3 308 Para 50), wherein the indication information comprises resource indication information of a frequency domain resource in the uplink multiplexed time-frequency resource (Para 32 69 “The frequency domain corresponding to the reference uplink resource region is referred to as the active UL bandwidth part (BWP) of the terminal”  The “preemption  indicator“ corresponds an indication.  It indicates a “reference uplink resource region.”  The “reference uplink resource” comprises a frequency domain resource, therefore the “preemption  indicator“ indicates a frequency domain resource); 
Fig. 5 502 Para 66 69  by receiving the “indication information” containing “UL BWP” the UE determines the resource information of the frequency domain resource); and 
determining resource information of a time domain resource in the uplink multiplexed time-frequency resource at least based on a time domain position of the last symbol of the indication information (Fig. 5 502 Fig 10 1031 Fig. 11 1131 Para 32 54 69 “The time domain corresponding to the reference uplink resource region is the region after the starting or ending symbol of the control resource set where the current preemption indication information is located, and its offset value and length are predefined or configured via a higher layer signaling or dynamically indicated”  Para 102 The “preemption indication information” corresponds to the indication information, the “ending symbol of the control resource set where the current preemption indication information is located” corresponds to the last symbol of the indication information and the “time domain resource in the uplink multiplexed time-frequency resource” is “determined” by adding an offset and a length to the position of last symbol of the indication information.  Fig. 10 and Fig. 11 show that Preemption Indicator (PI) may occupy the entire control resource set.)
Regarding Claim 2, Shi discloses resource information of the time domain resource comprises a start position of the time domain resource (Fig. 10 1031 1041 Para 102  Fig. 10 illustrates that the offset is used to indicate the start position of the time domain resource), the indication information of the uplink multiplexed time-frequency resource further comprises an offset (Para 54 “the offset value…is Para 54 “The indication information analyzer 422 in this example analyzes the indication information. Based on the analysis, the indication information analyzer 422 can identify the first resource region based on at least one of: an offset value”); and adding the offset to the reference start position to obtain the start position of the time domain resource (Fig. 10 1031 PI 1035 offset Para 54 “the offset value represents a number of symbols or slots offset from a starting or ending symbol of a control resource set where the indication information is located.”  Fig. 10 clearly illustrates adding the offset to the reference start position to obtain the start position of the time domain resource)
Regarding Claim 3, Shi discloses determining a number of bits occupied by the offset; and extracting the offset from the indication information based on the number of bits occupied by the offset (Para 87 “The content indicated by the PI includes at least one of the following: Y bits used to indicate the starting offset and length of RUR”  Part of the “Y bits are the number of bits occupied by the offset, and these bits must have been determined at some point in time.  Information on the offset is extracted based on these bits.)
Regarding Claim 6, Shi discloses the resource information of the time domain resource comprises a start position of the time domain resource (Fig. 10 1031 1041 Para 102  Fig. 10 illustrates that the offset is used to indicate the start position of the Para 54 55 “The offset value is not greater than a scheduling delay…The scheduling delay…is not smaller than at least one of: a processing delay of the indication information”  “Processing delay” corresponds to processing duration.  A pre-set offset is used to provide time for processing the indication information) to a time domain position of the last symbol of the indication information to obtain the start position of the time domain resource (Fig. 10 1031 PI 1035 offset Para 54 “the offset value represents a number of symbols or slots offset from a starting or ending symbol of a control resource set where the indication information is located.”  Fig. 10 clearly illustrates adding the offset to a reference position to obtain the start position of the time domain resource)
Regarding Claim 8, Shi discloses the resource information of the time domain resource comprises an end position of the time domain resource (Para 32 54 69 “The time domain…and its…length” Adding the length to the last symbol and the offset will give the end position of the time domain resource) and
determining a third time slot where the start position of the time domain resource is located, and taking an end position of the third time slot as the end position of the time domain resource (Para 44 54 “the offset value represents a number of symbols or slots” Para 62 “In yet another embodiment, the uplink transmission executor 426 may stop or puncture uplink transmissions in an entire slot where the first resource region is located.”  “Slots” corresponds to time slots.  If the last symbol of the preemption Para 103 108 118 of the instant application)
Regarding Claim 9, Shi discloses the reference range of the frequency domain resource is divided into a plurality of frequency domain indication units (Para 74 87 “Y+X bits used to indicate whether each of X frequency domain parts (the PRBs of RUR are divided into X parts) of a RUR is preempted” where “frequency domain parts” correspond to frequency domain indication unit), and determining resource information of the frequency domain resource based on the resource indication information comprises: 
extracting the resource indication information from the indication information (Fig. 5 502 Para 66 74 87 Inherently the resource indication information must be extracted to be used); 
determining a number of the plurality of frequency domain indication units (Para  87 “Y bits used to indicate the frequency range of RUR, where the starting offset value is a fixed value or a value configured by higher-layer signaling”  The “frequency range” determines the number of frequency domain indication units) and whether each of the plurality of frequency domain indication units is occupied based on the resource indication information (Para 87 “Y+X bits used to indicate whether each of X frequency domain parts (the PRBs of RUR are divided into X parts) of a RUR is preempted” Where a frequency domain unit that is “preempted” is occupied); and 
Fig. 5 506 Para 66 87  Resources that are preempted are not available and thus not used by the UE)
Regarding Claim 11, Shi discloses wherein the indication information does not comprise an offset (Para 32 54 69 “its offset value and length are predefined or configured via a higher layer signaling”  Where the offset is predefined or configured by higher level signaling, it is not carried in the indication information, that is the preemption indicator), the reference range of the frequency domain resource is divided into a plurality of frequency domain indication units (Para 74 87 “X frequency domain parts” where the “frequency domain part” corresponds to frequency domain indication unit), and determining resource information of the frequency domain resource based on the resource indication information comprises: 
determining a number of the plurality of frequency domain indication units (Para  87 “Y bits used to indicate the frequency range of RUR, where the starting offset value is a fixed value or a value configured by higher-layer signaling”  The “frequency range” determines the number of frequency domain indication units) and whether each of the plurality of frequency domain indication units is occupied based on the resource indication information (Para 87 “Y+X bits used to indicate whether each of X frequency domain parts (the PRBs of RUR are divided into X parts) of a RUR is preempted” Where a frequency domain unit that is “preempted” is occupied); and 
taking information of the occupied frequency domain indication units as the resource information of the frequency domain resource (Fig. 5 506 Para 66 87  Resources that are preempted are not available and thus not used by the UE)
Regarding Claim 25, Shi discloses a storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the method according to claim 1 is performed (Para 11 151)
Regarding Claim 26, Shi discloses a user equipment comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions, the method according to claim 1 is performed (Fig. 4 404 Processor 406 Memory Para 51 151)
Regarding Claim 27, Shi discloses adding a preset processing duration (Para 54 55 “The offset value is not greater than a scheduling delay…The scheduling delay…is not smaller than at least one of: a processing delay of the indication information”  “Processing delay” corresponds to processing duration.  A pre-set offset is used to provide time for processing the indication information) to the time domain position of the last symbol of the indication information to obtain a reference start position (Fig. 10 1031 PI 1035 offset Para 54 “the offset value represents a number of symbols or slots offset from a starting or ending symbol of a control resource set where the indication information is located.”  Fig. 10 clearly illustrates adding the offset to a reference position to obtain the start position of the time domain resource)
Regarding Claim 28, Shi discloses a reference range of the frequency domain resource is pre-configured by the base station (Para 75 “the frequency range of the UL BWP or PUSCH is divided into Y parts” Para 87 “The content indicated by the PI includes at least one of the following… Y bits used to indicate the frequency range of RUR.”  The “Uplink (UL) Bandwidth Part (BWP)” corresponds to frequency domain 
Regarding Claim 29, Shi discloses the resource information of the time domain resource comprises an end position of the time domain resource (Para 32 54 69 “The time domain…and its…length” Adding the length to the last symbol and the offset will give the end position of the time domain resource) and
determining a third time slot where the start position of the time domain resource is located, and taking an end position of the third time slot as the end position of the time domain resource (Para 44 54 “the offset value represents a number of symbols or slots” Para 62 “In yet another embodiment, the uplink transmission executor 426 may stop or puncture uplink transmissions in an entire slot where the first resource region is located.”  “Slots” corresponds to time slots.  If the last symbol of the preemption indicator is in a first time slot, and if the offset is two timeslots, and the length of the time domain resource is one time slot, the end position of the time domain resource would be the end position of the third time slot.  See Para 103 108 118 of the instant application)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et. al. (US 2021/0014866 A1) in view of Jung et. al. (US 2020/0196339 A1).
Regarding Claim 5, Shi discloses the method according to claim 27.
Shi further discloses determining that the time domain position of the last symbol of the indication information is a symbol                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      in a first time slot (Fig. 11 slot offset 1131 Para 54 “offset from a starting or ending symbol of a control resource set where the indication information is located” Para 102  (A) Shi only discloses one serving cell, therefore the serving cell sending the indication information and the serving cell where uplink time-frequency resource multiplexing occurs are the same (B)  Since both serving cells are the same, inherently the sub-carrier spacing configurations μ and μ’ are equal (C) Therefore                          
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                            
                            =
                            M
                        
                    .  (D) Therefore, the broadest reasonable interpretation of                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                     is M.  Shi discloses the preemption indicator, corresponding to indication information, may occupy the entire control resource set as explained above and illustrated in Fig. 11.  The last symbol of the indication information must be some symbol, M, in some time slot, which may be the first time slot.)
determining the preset processing duration for processing the uplink multiplexed time-frequency resource as X symbols (Para 54 “the offset value represents a number of symbols or slots offset from a starting or ending symbol” Para 55 “The offset value is not greater than a scheduling delay…The scheduling delay…is not smaller than at least one of: a processing delay of the indication information” “Processing delay” corresponds to processing duration and must be some number of symbols X.  The pre-set offset provides time for processing the indication information.); 
and determining that the start position is a symbol                         
                            M
                            +
                            X
                            +
                            1
                        
                     in the first time slot or a symbol in a second time slot following the first time slot (Fig. 10 slot offset 1031 PI 1041 RUR Fig. 11 slot offset 1131 PI 1141 RUR Para 54 “the indication information Para 102.  Given the last symbol at M and the processing duration of X the uplink multiplexed time-frequency resource would start at                         
                            M
                            +
                            X
                            +
                            1
                        
                     if it does not cross a slot boundary.  Fig. 10 illustrates a situation where the starting position of the uplink multiplexed time-frequency resource does not cross a slot boundary and Fig. 11 illustrates a situation where the starting position of the uplink multiplexed time-frequency resource does cross a slot boundary.)
Jung discloses something Shi does not explicitly disclose: there are 14 symbols in a time slot (Fig. 5 Para 65).  In this case, when the starting symbol of the uplink multiplexed time-frequency resource crosses the boundary of the time slot where the last symbol of the indication information occurred, the starting symbol would occur at                         
                            
                                
                                    M
                                    +
                                    X
                                    +
                                    1
                                
                            
                            m
                            o
                            d
                            14
                        
                     in the second time slot.  
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to determine that the time domain position of the last symbol of the indication information is a symbol                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      in a first time slot; determine the preset processing duration for processing the uplink multiplexed time-frequency resource as X symbols; and determine that the start position is a symbol                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            +
                            X
                            +
                            1
                        
                     in the first time slot or a symbol                         
                            
                                
                                    
                                        
                                            M
                                            ∙
                                            
                                                
                                                    2
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    X
                                    +
                                    1
                                
                            
                            m
                            o
                            d
                            14
                        
                     in a second time slot following the first time slot, where μ is sub-carrier spacing configuration of a serving cell where uplink time-frequency resource multiplexing occurs, and μ’ is Para 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et. al. (US 2021/0014866 A1) in view of Jung et. al. (US 2020/0196339 A1).
Regarding Claim 7, Shi discloses the method according to claim 6.
Shi further discloses determining that the time domain position of the last symbol of the indication information is a symbol                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      in a first time slot (Fig. 11 slot offset 1131 Para 54 “offset from a starting or ending symbol of a control resource set where the indication information is located” Para 102  (A) Shi only discloses one serving cell, therefore the serving cell sending the indication information and the serving cell where uplink time-frequency resource multiplexing occurs are the same (B)  Since both serving cells are the same, inherently the sub-carrier spacing configurations μ and μ’ are equal (C) Therefore                          
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                            
                            =
                            M
                        
                    .  (D) Therefore, the broadest reasonable interpretation of                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                     is M.  Shi discloses the preemption indicator, corresponding to indication information, may occupy the entire control resource set as explained above and illustrated in Fig. 11.  The last symbol of the indication information must be some symbol, M, in some time slot, which may be the first time slot.)
determining the preset processing duration for processing the uplink multiplexed time-frequency resource as X symbols (Para 54 “the offset value represents a number of symbols or slots offset from a starting or ending symbol” Para 55 “The offset value is not greater than a scheduling delay…The scheduling delay…is not smaller than at least one of: a processing delay of the indication information” “Processing delay” corresponds 
and determining that the start position is a symbol                         
                            M
                            +
                            X
                            +
                            1
                        
                     in the first time slot or a symbol in a second time slot following the first time slot (Fig. 10 slot offset 1031 PI 1041 RUR Fig. 11 slot offset 1131 PI 1141 RUR Para 54 “the indication information analyzer 422 can identify the first resource region based on at least one of: an offset value of the first resource region and a length of the first resource region. In one embodiment, the offset value represents a number of symbols or slots offset from a starting or ending symbol of a control resource set where the indication information is located”  Para 102.  Given the last symbol at M and the processing duration of X the uplink multiplexed time-frequency resource would start at                         
                            M
                            +
                            X
                            +
                            1
                        
                     if it does not cross a slot boundary.  Fig. 10 illustrates a situation where the starting position of the uplink multiplexed time-frequency resource does not cross a slot boundary and Fig. 11 illustrates a situation where the starting position of the uplink multiplexed time-frequency resource does cross a slot boundary.)
Jung discloses something Shi does not explicitly disclose: there are 14 symbols in a time slot (Fig. 5 Para 65)  In this case, when the starting symbol of the uplink multiplexed time-frequency resource crosses the boundary of the time slot where the last symbol of the indication information occurred, the starting symbol would occur at                         
                            
                                
                                    M
                                    +
                                    X
                                    +
                                    1
                                
                            
                            m
                            o
                            d
                            14
                        
                     in the second time slot
Therefore it would have been obvious to one skilled in the art at the W to determine that the time domain position of the last symbol of the indication information is a symbol                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                        
                      in a first time slot; determine the preset processing duration for                         
                            
                                
                                    M
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            +
                            X
                            +
                            1
                        
                     in the first time slot or a symbol                         
                            
                                
                                    
                                        
                                            M
                                            ∙
                                            
                                                
                                                    2
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    X
                                    +
                                    1
                                
                            
                            m
                            o
                            d
                            14
                        
                     in a second time slot following the first time slot, where μ is sub-carrier spacing configuration of a serving cell where uplink time-frequency resource multiplexing occurs, and μ’ is sub-carrier spacing configuration of a serving cell sending the indication information of the uplink multiplexed time-frequency resource.  The motivation is to preempting uplink transmission resource in a wireless communication as taught by Shi (Para 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463     

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463